Citation Nr: 0830395	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  02-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disease.

2.  Entitlement to an increased evaluation for residuals of a 
left femur fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of 
fractures of the left 2nd, 3rd, and 5th toes, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for hemorrhoids 
with postoperative perianal abscess, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
residuals, left kidney rupture.

6.  Entitlement to an increased (compensable) evaluation for 
chondritis of the sternum.

7.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1968, 
which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appeal was later transferred to the RO 
in Waco, Texas.  In the February 2002 rating decision, the RO 
denied the claims for service connection and increased 
ratings for the issues listed on the title page.  In 
addition, the RO denied claims for service connection of 
depression and insomnia and for post-traumatic stress 
disorder (PTSD).  The veteran's disagreement with this rating 
decision led to this appeal.

The appeal has been before the Board on two previous 
occasions.  In August 2002, the Board remanded the appeal for 
additional development, to include scheduling the veteran for 
VA examinations regarding some of the issues on appeal and 
providing the veteran additional notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The record 
indicates that the veteran was informed that examinations 
would be scheduled but, as explained below, there is no 
notice in the claims file to show that the veteran was 
informed of the date, time and place of the VA examinations.
Subsequently, in an April 2005 rating decision, the Appeals 
Management Center (AMC) granted service connection for PTSD.  
As the veteran has not appealed the rating or effective date 
assigned for this disability, this issue is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The appeal was again before the Board in January 2007.  At 
that time, the Board granted service connection for 
depression and sleep disturbance, finding that these 
psychiatric disabilities could not be dissociated from the 
service-connected PTSD.  A June 2007 rating decision 
effectuated this grant.  Therefore, a claim for service 
connection for depression and insomnia is no longer on 
appeal.

The Board remanded the other issues on appeal in January 2007 
to obtain additional treatment records, the scheduling of VA 
examinations regarding all issues on appeal, and for the 
veteran to be reminded regarding the importance of presenting 
himself for VA examinations and the consequence of not 
reporting for VA examinations.  As discussed below, after 
review of the subsequent development, the Board cannot 
ascertain whether the veteran was properly notified of the VA 
examinations.  Therefore, the appeal must again be remanded 
for the veteran to be scheduled for VA examinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the time of the January 2007 Board remand, the Board noted 
the veteran's previous failure to report to VA examinations 
and the evidence of record that he did not want additional VA 
examinations.  The Board also noted, however, evidence 
regarding the veteran's subsequent VA treatment and confusion 
as to at least when one examination was to be scheduled.  
Further, the Board noted that there was a question as to 
whether the veteran fully understood the impact of his 
actions with regard to failure to report for scheduled 
examinations.  The Board found that the veteran should be 
afforded another opportunity to present for the examinations.  
The Board directed the veteran to be scheduled for VA 
examinations regarding all issues on appeal and be reminded 
regarding the importance of his presenting himself for the 
examinations and the consequences in not reporting for the 
examinations.  

The claims file contains evidence that the veteran was 
informed that he would be scheduled for examinations.  The 
record, however, does not include any notification to the 
veteran of the date, time and place of the examinations.  
Therefore, the Board cannot determine whether the veteran 
received proper notice regarding these examinations.  
Unfortunately, therefore, the appeal must again be remanded.  
The veteran should be scheduled for examinations regarding 
the issues on appeal.  The notification letter informing the 
veteran of the date, time and place of these examinations 
must be included in the claims file.

In addition, in an October 2007 letter, the veteran was 
informed regarding the effect of failure to appear on a claim 
for service connection but not for clams for increased 
ratings. See 38 C.F.R. § 3.655.  Although the full pertinent 
text of 38 C.F.R. § 3.655 was included in an April 9, 2008 
supplemental statement of the case, the Board finds upon 
remand the veteran should be issued a VCAA notification 
letter that includes the complete text of 38 C.F.R. 
§ 3.655(a) and (b).

The letter issued upon remand should also address the seven 
issues on appeal, as noted on the title page.  Regarding the 
claim for service connection for a skin disease, the letter 
should address the notification requirements required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The VCAA 
letter issued upon remand should comply with Dingess as to 
the service connection claim.

Regarding the increased rating claims, the VCAA letter should 
comply with the recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, this letter should (1) 
notify the veteran that, to substantiate his claims, that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect that worsening has on the 
veteran's employment and daily life; (2) advise the veteran, 
at least in general terms, of the information and evidence 
necessary to establish the specific criteria under the 
potentially applicable diagnostic codes [in this case, the 
letter should include the rating criteria for the increased 
rating claims on appeal (left femur fracture - Diagnostic 
Codes 5250 - 5263) (left 2nd, 3rd, and 5th toes - Diagnostic 
Codes 5282-5284) (hemorrhoids with postoperative perianal 
abscess - Diagnostic Codes 7332-7337) (left kidney rupture - 
Rating Criteria following 38 C.F.R. § 4.115a, Diagnostic 
Codes 7508-7509) (chondritis of the sternum - Diagnostic Code 
5321) (bilateral hearing loss - 38 C.F.R. §§ 4.85, 4.86, 
Tables VI, VIA, VII)]; (3) notify the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) provide examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.
The Board notes that the veteran's chondritis of the sternum 
disability is currently rated by analogy to Diagnostic Code 
7805, located in 38 C.F.R. § 4.118, which directs that scars 
should be rated under limitation of function of the affected 
part.  Upon review of the record, the Board finds that the 
veteran should also be provided notice of 38 C.F.R. § 4.118, 
Diagnostic Code 7804, which pertains to tender scars,  and 
38 C.F.R. § 4.73, Diagnostic Code 5321, which provides rating 
criteria for muscle injuries of the muscles of respiration.  
See 38 C.F.R. § 4.20.  The AMC/RO should consider this 
diagnostic code in readjudicating the veteran's claim for a 
compensable rating for chondritis of the sternum.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the claims on appeal must be obtained for 
inclusion in the record.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The letter should: (a) inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate the claims for the 
benefit sought; (b) inform the veteran 
about the information and evidence that 
VA will seek to provide; and (c) inform 
the veteran about the information and 
evidence the veteran is expected to 
provide.  
 
Further, for the claim for service 
connection for a skin disease, the 
AMC/RO should provide the veteran with 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the benefit sought as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the claims for increased 
ratings, the veteran should be provided 
a letter that complies with Vazquez-
Flores.  Specifically, this letter 
should (1) notify the veteran that, to 
substantiate his claims, that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
disabilities at issue and the effect 
that worsening has on the veteran's 
employment and daily life; (2) advise 
the veteran, at least in general terms, 
of the information and evidence 
necessary to establish the specific 
criteria under the potentially 
applicable diagnostic codes [in this 
case, the letter should include the 
following rating criteria or diagnostic 
codes:  Diagnostic Codes 5250-5263 for 
left femur fracture; Diagnostic Codes 
5282-5284 for left 2nd, 3rd, and 5th toe 
disabilities ; Diagnostic Codes 7332-
7337 for hemorrhoids with postoperative 
perianal abscess; 38 C.F.R. § 4.115a, 
Diagnostic Codes 7508-7509, for left 
kidney rupture; Diagnostic Codes 7804 
and 5321 for chondritis of the sternum; 
and 38 C.F.R. §§ 4.85, 4.86, Tables VI, 
VIA, VII)], for bilateral hearing loss] 
(3) notify the veteran that should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

This letter should also include the 
complete text of 38 C.F.R. § 3.655(a) 
and (b).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims on 
appeal must be obtained for inclusion in 
the record

3. The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the current severity of 
his service-connected residuals of the 
left femur, residuals of fractures of the 
left 2nd, 3rd, and 5th toes, and chondritis 
of the sternum.  The claims file should 
be sent to the examiner.  

Notice of the date, time and place of the 
examination must be sent to the veteran 
and the claims file must reflect that 
this was done.

The examination should describe any 
functional impairment as a result of the 
left femur fracture.  The examiner should 
complete a range of motion study for the 
hips and knees and note any limitation of 
motion of the left hip or knee due to the 
fracture of the left femur.  The examiner 
should state whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the left 
hip or knee due to the femur fracture as 
the result of pain or flare-ups of pain 
supported by adequate objective findings, 
or additional loss of motion due to 
weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign that is 
attributable to the residuals of left 
femur fracture.  

Any additional limitation of motion in 
any of the ranges of motion (flexion, 
extension, etc.) should be expressed in 
degrees.

The examination should also describe any 
functional impairment as a result of the 
multiple left foot toe fractures and 
chondritis of the sternum.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

4.  The veteran should be afforded a 
rectal examination to determine the 
current severity of his hemorrhoids and 
postoperative perianal abscess.  The 
examination should include a clear-cut 
description of his ability to keep the 
area clean, any fecal incontinence and 
soiling, the use of a pad, and other 
related factors.

Notice of the date, time and place of the 
examination must be sent to the veteran 
and the claims file must reflect that 
this was done.

5.  The veteran should be afforded a 
genitourinary examination to determine 
the current severity of his residuals of 
a left kidney rupture.  The examiner 
should note that the veteran's kidney was 
initially injured as a result of a head-
on auto accident in service rather than 
any disease process.  The examiner should 
identify current kidney problems and 
clarify in detail, whether (and why or 
why not) kidney stones and other 
urological complaints such as nocturnal 
frequency, etc. are or are not associated 
with the initial in-service kidney injury 
described as traumatic rupture.

Notice of the date, time and place of the 
examination must be sent to the veteran 
and the claims file must reflect that 
this was done.

6.  Schedule the veteran for a 
comprehensive VA audiology examination 
for the purposes of determining the 
current severity of his bilateral 
hearing loss.  The claims file should be 
furnished to the audiologist for his or 
her review.

Notice of the date, time and place of the 
examination must be sent to the veteran 
and the claims file must reflect that 
this was done.

7.  The veteran should be scheduled for 
a VA dermatological examination to 
determine the nature, etiology, or 
approximate onset date and extent of any 
skin disease that is present.  The 
claims file should be sent to the 
examiner.  

Notice of the date, time and place of the 
examination must be sent to the veteran 
and the claims file must reflect that 
this was done.

Following the review of the relevant 
evidence in the claims file, to include 
the service medical records, the 
examiner is asked to opine whether it is 
at least as likely as not that any skin 
disease that is currently present began 
during service or is linked to any 
incident of or finding recorded during 
service, to include skin findings 
recorded in the service medical records.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

8.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the claim 
for service connection is not granted or 
the claims for increased ratings are not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be provided with a supplemental statement 
of the cause.  This SSOC must include a 
copy of all the diagnostic codes provided 
in the VCAA notification letter to be 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development and protect the veteran's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


